DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on March 29, 2022 is acknowledged.
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 29, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaviya (Kaviya, S., et al., Biosynthesis of silver nanoparticles using citrus sinensis peel extract and its antibacterial activity, Spectrochimica Acta Part A 79 (2011) 594-598) in view of Estevam (Estevam, E.C., et al., Aspects of a Distinct Cytotoxicity of Selenium Salts and Organic Selenides in Living Cells with Possible Implications for Drug Design, 
 Molecules 2015, 20, 13894-13912).
Regarding claims 1, 2, 5, and 6-9, Kaviya teaches green synthesis of silver nanoparticles using “simple green chemistry procedure using citrus sinensis peel extract as a reducing and a capping agent” (title; abstract; p. 595 2.2, ).  Citrus sinensis is sweet orange, and the peel is a part of the fruit.  Aqueous solution of silver nitrate was mixed with the extract and synthesis of silver nanoparticles was carried out at room temperature (25 °C) and 60 °C (p.595 2.3, 3.1).  60° C would have involved heating the mixture.  While Kaviya does not appear to disclose the specific heating means used, official notice is taken that microwaving is a common heating method.  “In order to remove any free biomass residue, the residual solution after reaction was centrifuged at 5000 rpm for 30 min and the resulting suspension was redispersed in 10 ml sterile distilled water.” (p.595 2.5).
Kaviya does not specifically teach preparing tellurium nanomaterial through the same method as recited in claims 1, 3, and 4.
Estevam teaches antibacterial effects of tellurium compounds, including bacterial reduction of sodium tellurite to generate elemental tellurium nanoparticles (title; abstract; p.13902).  The tellurium nanoparticles are believed to cause damage to bacterial cells (Fig. 5 and accompanying text).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Kaviya and Estevam and use Kaviya’s method to reduce sodium tellurite to antibacterial tellurium nanomaterial as recited in the instant claims.  The skilled person would have been taught/suggested/motivated to do so because both references are drawn to antibacterial metal nanomaterial and Kaviya teaches that extract of sweet orange peel is a reducing and capping agent that forms stable and size-controlled antibacterial nanoparticles.  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615